DETAILED ACTION
Acknowledgements
The amendment filed 4/28/2021 is acknowledged.
Claims 7, 12, and 21-37 are pending.
Claims 7, 12, and 21-37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/4/2021 and 4/28/2021 have been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the streamlined eligibility analysis should be applied to the claims because the claims clearly recite more than just an abstract idea of methods of organizing human activity, as they are not directed to contracts, legal obligations, managing personal behavior or 
Examiner notes, however, that the claims recite steps that involve accessing information regarding authorizations to access data, decrypting the information in response to a request to access data and allowing the access or use when the information indicates there is authorization, later revoking the authorization, and denying 
Applicant also states that the claims provide a practical application of the abstract idea because they address how to provide concurrent access to different participants and how to revoke access of participants as needed while preserving privacy and security of the healthcare information, by providing an encrypted metadata store. Additionally, applicant states that the claims provide significantly more than the abstract 
Examiner notes that the claims do not provide a practical application of the abstract idea because use a computer as a tool to automate a process for enforcing legal rights and restrictions on access to a record. They do not involve concurrent access by different participants, nor do the claims recite features directed to improving the operation of a database management system. The claims use data already stored to determine whether a user has permission to access or add a record. Therefore, the claims do not provide a practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 12, and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 7 and 21-26 are directed to a system comprising a processor and a non-transitory storage medium, claims 12 and 27-33 are directed to an article comprising at least one non-transitory machine-readable medium, and claims 34-37 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claims recite accessing information about a patient, determining a requester is authorized to add new data, providing the requestor with access to the patient information if they are authorized, revoking the access, and then preventing a party from adding an additional health record to the patient’s health records, which is an abstract idea. Specifically, the claims recite “access a metadata tree from a metadata store, the metadata tree including a first node comprising key rotation information, and a second node under the first node in the metadata tree, the second node comprising a reference to a first data record in a data store of data records” “receive, from a participant . . . a first request to access the first data record;” “decrypt, using a selected key, the first node,” “determine, based on the key rotation information in the first node that a first node key is authorized to add a new data record under the first node,” “in response to determining based on the key rotation information in the first node that a first node key is authorized, decrypt the reference in the second node using the first node key, the first node key being different from the selected key,  access the first data record using the reference after the decryption of the reference, and provide the first data record to the participant . . .;” “revoke access of a portion of the metadata tree by updating the key rotation information in the first node, the updated key rotation information indicating that the first node key is no longer authorized to add a new data record under the first node,” “after the revocation of access, receive, from the participant . . ., a second request to add, under the first node and using the first node key, a new data record to the metadata store;” and “in response to determining based on the updated key rotation information in the first node that the first node key is no longer authorized add a new data record under the first node, deny the second request to add the new data record to Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve managing legal interactions by controlling access to a patient’s health records by others according to rights and privileges. In addition, the use of cryptography in the acts of “decrypt[ing], using a selected key, the first node,” and “decrypt[ing] the reference in the second node using the first node key,” only involves the use of a mathematical calculation, and falls within the “mathematical concepts” grouping of abstract ideas. Merely combining several abstract ideas does not render the combination any less abstract. (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas)).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a processing system comprising: a processor and a non-transitory storage medium, an article comprising at least one non-transitory 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processing system comprising: a processor and a non-transitory storage medium, an article comprising at least one non-transitory machine readable storage medium, a processing 
Dependent claims 21-33 further describe the abstract idea of accessing information about a patient, determining a requester is authorized to add new data, providing the requestor with access to the patient information if they are authorized, revoking the access, and then preventing a party from adding an additional health record to the patient’s health records. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Language
Claim 7 recites “decrypt, using a selected key, the first node" and claims 12 and 34 recite a similar limitation. Claims 21, 22, 24-29, and 32-37 also refer to “the selected key.” However, the claims do not previously involve selecting a key. Therefore, it is unclear which key the "selected key" refers to.
Claims 21-37 are also rejected as each depends on either claim 7, 12, or 34.
Claim 7 recites "determine . . . that a first node key is authorized to add a new data record under the first node" but later recites "in response to determining based on the key rotation information in the first node that a first node key is authorized . . . access the first data record using the reference after decryption and provide the first data record to the participant system." Claims 12 and 34 recite similar limitations. Thus, 
Claims 21-37 are also rejected as each depends on either claim 7, 12, or 34.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman (US 2011/0282678) for disclosing accessing a metadata of a user from a metadata store including security information, and preventing an encrypted electronic record of the user from being stored in an encrypted data store by a first participant in response to the security information indicating that permission of a first participant has been revoked by a second participant (Chapman ¶¶ 7-8, 45-47, 49-53, 56, 60-61, 66-64, 67).
Naeymi-Rad, et al. (US 8,984,017) for disclosing a metadata tree of a patient, where electronic health records are stored in the metadata tree, and the participants are healthcare participants (Naeymi-Rad Figures 8-11; 4:1-31, 46-60; 5:32-41; 5:54-6:24; 9:12-24; 13:6-28; 13:64-14:25; 15:16-16:5; 16:9-17:10; 17:15-23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685